
EXHIBIT 10.21

Form of
GREENHILL & CO., INC. EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD NOTIFICATION
(FIVE YEAR RATABLE VESTING)

Greenhill & Co., Inc., a Delaware corporation (the “Company”), hereby grants to
the “Participant” this Award of Restricted Stock Units (“RSUs”) pursuant to the
Greenhill & Co., Inc., Equity Incentive Plan (the “Plan”) upon the following
terms and conditions:

Name of Participant:       Grant Date:       Number of RSUs:  


1.      This Award is subject to all terms and conditions of this Notification
and the Plan. The terms of the Plan are hereby incorporated by reference.
Capitalized terms not otherwise defined herein shall have the meaning assigned
to such term in the Plan. The term “Notification” means this Notification.   2. 
    Each RSU represents a right to a future payment equal to the Fair Market
Value of one Share at the time of such payment. Such payment may, at the
Committee’s election be in cash or Shares or a combination thereof.   3.      To
the extent dividends are paid on Shares while the RSUs remain outstanding, you
shall be entitled to receive at the time such dividends are paid (subject to
your continued employment as of the relevant dividend payment date), cash
payments in amount equivalent to cash dividends on Shares with respect to the
number of Shares covered by the RSUs. If you incur a termination of employment
prior to the payment of Shares underlying your vested RSUs but subsequent to the
applicable RSUs vesting date, as set forth in Paragraph 4 below, you shall be
entitled to receive with respect to such Shares underlying your vested RSUs cash
payments in amount equivalent to cash dividends on Shares regardless of whether
you continue to be employed as of the relevant dividend payment date.   4.     
Subject to the terms and conditions of the Plan and this Notification, and
subject to your continued employment as of the relevant vesting date, in
accordance with Paragraph 2 above you shall be entitled to receive (and the
Company shall deliver to you) within 90 days following the relevant vesting date
set forth below, the number of Shares underlying the RSUs (or a cash payment
therefor) as of the dates set forth below in accordance with the following
schedule:  

Vesting Dates = 20% of the Shares underlying the RSUs on each of the first,
second, third, fourth and fifth anniversaries of the grant date.

5.      In accordance with Section 15(a) of the Plan, the Committee may in its
sole discretion withhold from the payment to you hereunder a sufficient amount
(in cash or Shares) to provide for the payment of any taxes required to be
withheld by federal, state or local law with respect to income resulting from
such payment.   6.      An RSU does not represent an equity interest in the
Company, and carries no voting rights. You will not have any rights of a
shareholder with respect to the RSUs until the Shares have been delivered to
you.   7.      Notices hereunder and under the Plan, if to the Company, shall be
delivered to the Plan Administrator (as so designated by the Company) or mailed
to the Company’s principal office, Greenhill & Co., Inc., 300 Park Avenue, New
York, New York, 10022, attention of the Plan Administrator, or, if to you, shall
be delivered to  

 



--------------------------------------------------------------------------------



  you or mailed to your address as the same appears on the records of the
Company.   8.      All decisions and interpretations made by the Board of
Directors or the Committee with regard to any question arising hereunder or
under the Plan shall be binding and conclusive on all persons. In the event of
any inconsistency between the terms hereof and the provisions of this
Notification and the Plan, this Notification shall govern.   9.      By
accepting this Award, you acknowledge receipt of a copy of the Plan, and agree
to be bound by the terms and conditions set forth in this Notification and the
Plan, as in effect from time to time.   10.      By accepting this Award, you
further acknowledge that the federal securities laws and/or the Company’s
policies regarding trading in its securities may limit or restrict your right to
buy or sell Shares, including, without limitation, sales of Shares acquired in
connection with your RSUs. You agree to comply with such federal securities law
requirements and Company policies, as such laws and policies are amended from
time to time.   11.      This Notification shall be governed by the laws of the
state of New York without giving effect to its choice of law provisions.  

  GREENHILL & CO., INC.       By:   Name:       Title:


If you would like to designate a beneficiary to exercise your rights under this
Notification in the event of your death, please complete your designation in the
space provided below, as well as please sign and print your name and date in the
space provided below, and return this Notification to the attention of Harold J.
Rodriguez, Jr.

Beneficiary:    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Participant name (print): Date:


 



 












